Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 29, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Shortly after July 13, 1995, claimant admittedly received and read a notice disqualifying him from receiving unemployment insurance benefits because he voluntarily left his position as a presser at a clothing company without good cause. The notification, dated July 13, 1995, specifically informed claimant that he had 30 days from its date to request a hearing to contest the denial of benefits (see, Labor Law § 620 [1] [a]). Claimant’s request for a hearing, filed September 19, 1995, was therefore untimely (see, Matter of Hart [Hudacs], 199 AD2d 667).
Crew III, J. P., "White, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.